DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Remarks 

Receipt of Applicant’s Amendment file on 08/25/2022 is acknowledged. The amendment includes cancelation of claims 2-5, 8-11 and 14-17 while and claims 1, 6-7, 12-13 and 18 are amended.
Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues that cited references do not disclose “aspects of the ETL tool, relational database repository of the ETL tool, and version control system interacting in a similar manner as claimed” (page 10, second paragraph). Respectfully, it is noted that the newly cited reference Novik in combination with Taylor and Thomas references teach the claim limitations as further explained below. 
Claim 7 and 13 are rejected for similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (U.S. Patent No. 7,421,458 B1) in view of Thomas et al. (U.S. Patent No. 6,460,052 B1), further in view of Novik et al. (U.S. Patent No. 7,953,710 B2).
Regarding claim 1, Taylor teaches a method comprising: 
receiving a selection of an extraction, transport, transformation, and loading (ETL) tool object from which a user wants to create a partial tag or label (Taylor teaches the object view history command is used to view the history of all changes to a specific object in the repository, see, e.g., FIG. 3, the information displayed for each version of the object, object type, object name, folder name, last saved time, object version number, user that made the changes, computer name where the changes were made, check in comments, and all Labels that have been applied to the selected version of the object, from the view history window, the user can select one or more version of an object, export to XML file, apply Label, add to deployment group, and purge version, col. 4, line 9-22); 
locking a relational database repository of the ETL tool by maintaining a lock flag before starting a partial sync process (users are required to check out an object before they can modify a version object, before an object can be modified, a Write-intent lock must be obtained, if the lock cannot be obtained, the user is not allowed to modify the object, once an object has been changed, the object must be checked in to make the changes visible to all users in the repository, thus, to publish the changes they have just made, users will be required to check in their changes, Fig. 14 shows a dialog box that is displayed to users upon check in, this dialog box prompts users to enter check in comments in the comment box provided, these comments and the identity of the user that made the changes will be recorded with the new version of the object, col. 3, line 61-67 and col. 4, line 1-6);
disabling all version management operations so that no user can perform version management operations during the partial sync process (users are required to check out an object before they can modify a version object, before an object can be modified, a Write-intent lock must be obtained, if the lock cannot be obtained, the user is not allowed to modify the object, once an object has been changed, the object must be checked in to make the changes visible to all users in the repository, thus, to publish the changes they have just made, users will be required to check in their changes, Fig. 14 shows a dialog box that is displayed to users upon check in, this dialog box prompts users to enter check in comments in the comment box provided, these comments and the identity of the user that made the changes will be recorded with the new version of the object, col. 3, line 61-67 and col. 4, line 1-6; the recorded check out and check in times of each object allow the system to keep track the relationship between various versions of the complex objects that are referencing each other, col. 8, line 51-54);
identifying dependent objects of the selected ETL object based on dependency calculations (col. 12, line 56-67, col. 14, line 30-32, finding the dependencies object accordingly).
Taylor does not explicitly disclose: detecting version-controlled child objects of any container objects that are modified, deleted, moved, or renamed in the ETL tool; performing a synchronization of the modified, deleted, moved, or renamed version-controlled child objects with a version control system (VCS) repository, which will also create a new version of the modified, deleted, moved, or renamed version-controlled child objects.
Thomas teaches:
detecting version-controlled child objects of any container objects that are modified, deleted, moved, or renamed in the ETL tool (Fig. 1, col. 6, line 6-13, col. 7, line 1-3, col. 13, line 50-63,  for each repository object,  a version set of object version is maintained along with the history of succession, branching and merging; allowing network of complex component dependencies in an application to be explicitly recorded and maintained under version control; whenever the object is checkout, the version control mechanism generate a new version of the object; once the use has completed the changes, the object may be checked back in the repository, that specific version can no longer be modified); 
performing a synchronization of the modified, deleted, moved, or renamed version-controlled child objects with a version control system (VCS) repository, which will also create a new version of the modified, deleted, moved, or renamed version-controlled child objects (Fig. 1, col. 7, line 1-3, col. 13, line 50-63, whenever the object is checkout, the version control mechanism generate a new version of the object; once the use has completed the changes, the object may be checked back in the repository, that specific version can no longer be modified, if user want to make additional changes, that will cause another version of the object to be generated, noted, as the object being modified/changed, it will save under new version and that version can no longer be changed; if the additional changes being made, it will created a new version for the additional changes; also see col. 6, line 6-13, which read on performing a synchronization of the modified, deleted, moved, or renamed version-controlled child objects with a version control system (VCS) repository, which will also create a new version of the modified, deleted, moved, or renamed version-controlled child objects as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include detecting version-controlled child objects of any container objects that are modified, deleted, moved, or renamed in the ETL tool; performing a synchronization of the modified, deleted, moved, or renamed version-controlled child objects with a version control system (VCS) repository, which will also create a new version of the modified, deleted, moved, or renamed version-controlled child objects into versioning objects of Taylor.
Motivation to do so would be to include detecting version-controlled child objects of any container objects that are modified, deleted, moved, or renamed in the ETL tool; performing a synchronization of the modified, deleted, moved, or renamed version-controlled child objects with a version control system (VCS) repository, which will also create a new version of the modified, deleted, moved, or renamed version-controlled child objects to provide a configuration management system in which versioning of software components can be performed at finer and coarser granularities than is provided by the conventional file-based versioning systems (Thomas, col. 2, line 49-53).
Taylor as modified by Thomas do not explicitly disclose:
updating version information in a version table in the relational database repository of the ETL tool for renamed or moved objects, after such objects have been synced up with the VCS Repository; removing rows present in the version table that correspond to any object marked as deleted, after the deleted objects are synced up with the VCS Repository.
Novik teaches: updating version information in a version table in the relational database repository of the ETL tool for renamed or moved objects, after such objects have been synced up with the VCS Repository (col. 6, line 1-22, a synchronization record identifies the various databases and database versions that a particular database has synchronized with; for example, if database B has synchronized with database A, version 1, 4, 5 and 6, then the synchronization record might comprise the appropriate database identifiers and database version identifier as follows: A1, A4, A5 and A6); removing rows present in the version table that correspond to any object marked as deleted, after the deleted objects are synced up with the VCS Repository (col. 6, line 14-42, a database keep a list of deleted items 120, e.g., a tombstone table, and a forgotten knowledge list 130; table 120 and list 130 may keep a database identifier and database version identifier along with each item identifier; tombstone cleanup by removing at least one of a deleted item from said list of deleted items).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include updating version information in a version table in the relational database repository of the ETL tool for renamed or moved objects, after such objects have been synced up with the VCS Repository; removing rows present in the version table that correspond to any object marked as deleted, after the deleted objects are synced up with the VCS Repository into versioning objects of Taylor.
Motivation to do so would be to include updating version information in a version table in the relational database repository of the ETL tool for renamed or moved objects, after such objects have been synced up with the VCS Repository; removing rows present in the version table that correspond to any object marked as deleted, after the deleted objects are synced up with the VCS Repository to provide an effectively way to clean-up tombstones in setting involving multi-master database synchronization, without loss of convergence (Novik, col. 1, line 42-46).
Taylor as modified by Thomas and Novik further teach: 
creating a new version of any remaining modified version-controlled child objects (Thomas, Fig. 1, col. 7, line 1-3, col. 13, line 50-63, whenever the object is checkout, the version control mechanism generate a new version of the object; once the use has completed the changes, the object may be checked back in the repository, that specific version can no longer be modified, if user want to make additional changes, that will cause another version of the object to be generated, noted, as the object being modified/changed, it will save under new version and that version can no longer be changed; also see col. 6, line 6-13); updating version information of child objects in the version table as maintained in the relational database repository of the ETL tool (Novik, col. 6, line 1-22, col. 7, line 22-28, a synchronization record identifies the various databases and database versions that a particular database has synchronized with; for example, if database B has synchronized with database A, version 1, 4, 5 and 6, then the synchronization record might comprise the appropriate database identifiers and database version identifier as follows: A1, A4, A5 and A6; only information about synchronizing database need to be kept in the list);
 creating a version of a container object if any of the version-controlled child objects have been modified, deleted, moved, or renamed, or if a parent container object itself is modified, deleted, moved, or renamed in the relational database repository (Thomas, col. 6, line 46-60, col. 9, line 38-55, generated based on schema wherein the version control mechanism generate a copy of each table and respectively adds genealogy IDs and version IDs to create a group of version control tables, in registering schema, additional version history information, such as when the object was created, wo has modified the object, when the object was modified, etc.; objects version can be identified as being the same family with same genealogy ID; also see col. 6, line 6-34; alternatively, “…if any of the version-controlled child objects have been modified, deleted, moved, or renamed, or if a parent container object itself is modified, deleted, moved, or renamed in the relational database repository” denotes an optionally recited limitation and optionally recited limitations are not guaranteed to take place and are therefore not required to be taught, see MPEP § 2103 Section I (C)); 
adding all non-version-controlled objects present in the ETL tool to the VCS repository (Thomas, Fig. 5, col. 11, line 54-67, col. 12, line 1-35, the non-versioned schema may have been previously created by or for an existing tool; submitting for registration; identifying and read the database information; the repository metadata is populated to include the identified database object information; the generated database structure include tables that contain added version columns, a view with version and access control context structure, triggers that are associated with the tables to implement the version control operations; the information based on the new version controlled objects is stored within the generated database structure);
unlocking the relational database repository of the ETL tool after the partial sync process has been completed (Taylor teaches a database versioning system that allows check out and check in of objects as well as viewing the history of all changes to an object in the repository, col. 3, line 52-55; users are required to check out an object before they can modify a version object, before an object can be modified, a Write-intent lock must be obtained, if the lock cannot be obtained, the user is not allowed to modify the object, once an object has been changed, the object must be checked in to make the changes visible to all users in the repository, thus, to publish the changes they have just made, users will be required to check in their changes, Fig. 14 shows a dialog box that is displayed to users upon check in, this dialog box prompts users to enter check in comments in the comment box provided, these comments and the identity of the user that made the changes will be recorded with the new version of the object, col. 3, line 61-67 and col. 4, line 1-6, before an object can be modified, it must be checked out, only one version of an object may be checked out at a time, to check in a new version of object, the new version of object is saved, the new version’s status is updated indicate it is visible, col. 5, line 63-67, noted, check in for changes to be recorded to allow object can be checked out since only one version of an object may be checked out at the time, which is interpreted as unlock after the partial sync process has been completed).
Regarding claim 6, Taylor as modified by Thomas, Lin and Sinha teach all claimed limitations as set forth in rejection of claim 1, further teach updating version information of any container object in the version table that is maintained in the relational database repository of the ETL tool (Novik, col. 6, line 1-22, col. 7, line 22-28, a synchronization record identifies the various databases and database versions that a particular database has synchronized with; for example, if database B has synchronized with database A, version 1, 4, 5 and 6, then the synchronization record might comprise the appropriate database identifiers and database version identifier as follows: A1, A4, A5 and A6; only information about synchronizing database need to be kept in the list).
As per claims 7 and 13, these claims are rejected on grounds corresponding to the rationales given above for rejected claim 1 and are similarly rejected.
As per claims 12 and 18, these claims are rejected on grounds corresponding to the rationales given above for rejected claim 6 and are similarly rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/            Examiner, Art Unit 2168                                                                                                                                                                                            
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168